887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Lee ALSTON, Plaintiff-Appellant,v.J.J. CLARK, Warden, FCI, Petersburg, Virginia;  CarlCasterline, Defendants-Appellees,andStaff Members at Lexington, Kentucky;  Staff Members atTaladega, Alabama;  Staff Members at Butner, NorthCarolina;  Officer Coleman;  OfficerFannin;  Lieutenant Killion, Defendants.
No. 89-6685.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1989.Decided:  Oct. 3, 1989.Rehearing Denied Oct. 19, 1989.

Ronnie Lee Alston, appellant pro se.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ronnie Lee Alston sought to appeal the dismissal of his 42 U.S.C. Sec. 1983 action for failure to pay a partial filing fee.  Prior to filing his notice of appeal, however, and within 10 days of the entry of final judgment, Alston filed a motion to alter or amend the judgment, pursuant to Fed.R.Civ.P. 59.  Because Alston filed his notice of appeal prior to the disposition of his Rule 59 motion, it has no effect.  Fed.R.App.P. 4(a)(4).  As no notice of appeal was filed after the district court granted Alston's Rule 59 motion and reinstated the action, we dismiss this appeal for lack of jurisdiction.


2
We dispense with oral argument because the dispositive issues have been decided authoritatively.


3
DISMISSED.